      Case 2:17-cv-00508-KJM-AC Document 46 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LISA MARIE BELYEW,                                 No. 2:17-cv-0508 KJM AC P
12                       Plaintiff,
13            v.                                         ORDER
14    KORY L. HONEA, et al.,
15                       Defendants.
16

17           Plaintiff, a former county and current state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 28, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 44. Neither

23   party has filed objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                        1
     Case 2:17-cv-00508-KJM-AC Document 46 Filed 02/24/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3              Accordingly, IT IS HEREBY ORDERED that:
 4              1. The findings and recommendations filed October 28, 2020 (ECF No. 44), are adopted
 5   in full.
 6              2. Defendants’ motion to dismiss (ECF No. 37) is denied.
 7              3. Defendants shall file an answer to the amended complaint within twenty-one days.
 8   DATED: February 23, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
